The State of




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 12, 2014

                          No. 04-13-00663-CR and 04-13-00713-CR

                                 Dillan William STANLEY,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011CR8100B
                       Honorable Maria Teresa Herr, Judge Presiding


                                       ORDER
       The Appellant’s motion for extension of time to file the brief is GRANTED. Time is
extended to April 28, 2014.


                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of March, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court